COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
  IN RE: AUTOZONERS, LLC,                                       No. 08-21-00065-CV
                                                 §
                       Relator.                              ORIGINAL PROCEEDING
                                                 §
                                                                  IN MANDAMUS
                                                 §



                                          O R D E R

       The Court GRANTS the Real Party in Interest motion for extension of time within which

to file the response to Relator’s petition for writ of mandamus until September 14, 2021. NO

FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE REAL PARTY IN

INTEREST’S RESPONSE TO RELATOR’S PETITION FOR WRIT OF MANDAMUS WILL

BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. John P. Mobbs, the Real Party in Interest’s attorney,

prepare the Real Party in Interest response to Relator’s petition for writ of mandamus and forward

the same to this Court on or before September 14, 2021.

       IT IS SO ORDERED this 13th day of August, 2021.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.